Citation Nr: 0915968	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-35 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for pleural 
plaques, claimed as asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran has corroborated active duty service from October 
1945 to November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  
Following a February 2008 video conference hearing, the Board 
remanded this case in March 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In its March 2008 remand, the Board requested a new VA 
pulmonary examination.  While a new examination was 
conducted, the Board is aware of the concerns of the 
Veteran's representative, addressed in an April 2009 brief, 
as to the adequacy of this examination.  The Board also finds 
that the information contained in the examination report and 
its addenda is insufficient for evaluation of the Veteran's 
disability at the present time. 

The Veteran's November 2008 VA pulmonary examination included 
pulmonary function testing with findings indicative of a 
worsening of his lung functioning, notably forced expiratory 
volume in one second (FEV-1) of 27 percent of predicted 
value, a ratio of FEV-1 to forced vital capacity (FEV-1/FVC) 
of 55 percent, and diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)) of 41 
percent of predicted value.  In the examination report, the 
examiner indicated that these findings could not be explained 
by the Veteran's CT scan of the chest, which showed only some 
small pleural plaques on the right side and the left side and 
some small parenchymal calcification of the bases.  Other 
possibilities for the limitation were noted to include a 
"huge" hiatal hernia and an alpha-1 antitrypsin deficiency.  
Additional testing was done, including a CT scan that showed 
unchanged noncalcified pleural plaques and a new nodule in 
the major fissure measuring seven millimeters in size, 
consistent with asbestos exposure; and alpha-1 antitrypsin 
level testing that was found to be normal.

In January 2009, the AMC requested a further opinion from the 
examiner, addressing whether it was at least as likely as not 
that any of the current impairment was due to asbestos 
exposure, and, if so, what the level of impairment due to 
asbestos exposure was.  The examiner was also requested to 
address the oxygen requirement due to asbestos exposure.  

Accordingly, in February 2009, the VA examiner rendered the 
opinion that it was not likely that the Veteran's impaired 
lung function was related to asbestos exposure because the 
chest CT scan showed only some small pleural plaques, non-
calcified, and no interstitial parenchymal lung disease.  The 
examiner also noted that when a patient is very short of 
breath, the testing for DLCO can be erroneous because of 
difficulty with full expiration.  The Veteran also had 
moderately severe obstruction with no restriction, and the 
oxygen requirement was due to his emphysema, which was found 
to not be related to the two small pleural plaques of 
asbestos.

The Board has several concerns with this opinion.  Notably, 
the examiner did not address other post-remand medical 
evidence that tends to support the Veteran's claim.  For 
example, in a December 2007 letter that includes the results 
of November 2007 pulmonary function testing, Thomas H. 
Dittman, M.D., noted that the Veteran had pleural plaques due 
to in-service asbestos exposure and was "afflicted with 
severe lung disease," with no other cause cited.  Of even 
greater concern to the Board is the fact that the VA examiner 
did not address the following assessment from a January 2009 
VA treatment record, rendered by a medical doctor:

Asbestosis most likely: Patient has 
severe chronic obstructive pulmonary 
disease with pleural plaques.  CAT scan 
shows newly found lung nodule which may 
be pleural-based or pleural plaque and 
recommended a six month follow up on this 
patient.  With the worsening of the 
chronic obstructive pulmonary disease, I 
think this patient might have asbestosis.  
He needs to follow up on the lung nodule 
to rule out mesothelioma.

In essence, the January 2009 treatment record suggest both 
that a newly-found lung nodule might have a pleural cause and 
that there exists a possible correlation between asbestosis 
and chronic obstructive pulmonary disease (COPD).  While this 
record was included in the claims file at the time of the 
February 2009 addendum, the examiner did not in any way 
address these findings.  

For all of the above reasons, the Board finds that a further 
VA pulmonary examination is needed, and the report of this 
examination should include greater detail as to both the 
extent of the Veteran's pulmonary disability and the degree 
to which it is attributable to the service-connected pleural 
plaques.

The Board also notes that, in March 2009, the Veteran 
submitted copies of private and VA medical records and 
separately notified VA that the medical file of Dr. Dittman 
(now deceased) was available.  Also, the Veteran submitted a 
VA Form 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs) as to 
treatment in November 2007 at the Hazleton Health and 
Wellness Center in Hazleton, Pennsylvania.  Efforts should be 
made to obtain all relevant medical documentation from these 
treatment providers.  38 C.F.R. § 3.159(c)(1) (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  After obtaining any necessary 
authorization, the office of Dr. Dittman 
and Hazleton Health and Wellness Center 
should be contacted and requested to 
provide all available documentation of 
treatment of the Veteran.  All records 
that are obtained must be added to the 
claims file.  If any such records are 
unavailable, documentation to that effect 
should be added to the claims file.

2.  The Veteran should be afforded a VA 
pulmonary examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service-
connected pleural plaques.  The Veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  
Pulmonary function testing is needed, 
with findings including forced expiratory 
volume in one second (FEV-1); the ratio 
of forced expiratory volume in one second 
to forced vital capacity (FEV-1/FVC); 
diffusion capacity of the lung for carbon 
monoxide by the single breath method 
(DLCO (SB)); maximum oxygen consumption 
(in terms of ml/kg/min); and commentary 
as to whether there exists any cor 
pulmonale (right heart failure), 
pulmonary hypertension, or the 
requirement of outpatient oxygen therapy.  

The examiner is next requested to address 
whether the above findings are at least 
as likely as not (e.g., a 50 percent or 
greater probability) etiologically linked 
to the Veteran's service-connected 
pleural plaques or any secondary 
disability resulting from the pleural 
plaques.  In rendering this opinion, the 
examiner is requested to address whether 
the pleural plaques have played a causal 
role in the development of either: (1) 
the newly-found lung nodule, or (2) COPD.  
In rendering this portion of the opinion, 
the examiner is requested to consider the 
aforementioned January 2009 VA treatment 
record raising the possibility of such a 
causal role.  

If the pulmonary function testing results 
are ultimately determined to not result 
from the service-connected pleural 
plaques, the examiner should provide an 
opinion as to what disease process 
results in such findings and why such 
disease process has been found to not be 
related to the pleural plaques.  The 
examiner should also, to the extent 
possible, provide a description of the 
current symptoms and severity 
attributable to the service-connected 
pleural plaques, if any.  If the pleural 
plaques are found to not be causing 
current symptoms, the examiner should so 
state.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



